
	
		I
		112th CONGRESS
		2d Session
		H. R. 3797
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2012
			Mr. LoBiondo
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 178 of title 28 of the United States
		  Code to permit during a 4-year period States to enact statutes that exempt from
		  the operation of such chapter, lotteries, sweepstakes, and other betting,
		  gambling, or wagering schemes involving professional and amateur
		  sports.
	
	
		1.Short titleThis Act may be cited as the
			 Sports Gaming Opportunity Act of
			 2012.
		2.AmendmentSection 3704(a) of title 28, United States
			 Code, is amended—
			(1)in paragraph (3)
			 by striking or at the end,
			(2)in paragraph (4)
			 by striking the period at the end and inserting ; or, and
			(3)by adding at the
			 end the following:
				
					(5)a lottery, sweepstakes, or other betting,
				gambling, or wagering scheme in a State authorized by such State by an
				applicable statute—
						(A)enacted on or
				after January 1, 2012, and
						(B)as in effect not
				later than January 1,
				2016.
						.
			
